Title: To George Washington from Charles Carter of Ludlow, 29 September 1793
From: Carter, Charles (of Ludlow)
To: Washington, George


          
            Dr Sr
            Fredg 29th septr 93
          
          I by Mr Fitz[hugh] of Chatham, reced your kind and Affectionate Letter. ten thousand times I am obliged by this mark of friendship ever
            greatfully shall I hold it in remembrance. I have the satisfaction to tell you, that by
            letter of the 15th from my sons, they had got their money, and have by this post,
            directd them, to let the hundred Dollars you so obligeingly directed the Comptroller Mr
            Wolcot to pay, lay in case by any unforeseen accident they should be in want, which hope
            will not be the case. as the sum reced by them of 45£ Va C. this by no means lessens my
            obligations to you my Friend. I have a letter of the 23d they then were well, but poor
            Charles, was attending to Mrs Hutchison, & Burgess Ball in the Putrid fever, so that
            my fears are great. I hope for the best, and must
            submit to the devine will.
          My best wishes in which Mrs Carter most affy joins me attend Mrs Washington and all at
            Mt Vernon & with esteem & regard I am Dr Sr your much obliged Obt &
            Affectionate Hble St
          
            Chs Carter
          
        